ST. PAUL, J.
[1, 2] The plaintiffs are 16 in number, out of 455 members of a local union; about one-thirtieth of its total membership. They have enjoined the officers thereof from promulgating and putting in force a new constitution, on the ground that the same was illegally adopted; and they allege . that the amount involved exceeds $2,-000.
From a judgment dissolving their injunction, and rejecting their demand, they appeal to this court, the lower limit of whose appellate jurisdiction is $2,000.
The only pecuniary interest which they show herein is that the new constitution raises the dues of each member 50 cents a month, or $6 per year, and raises the president’s salary from $10 per month to $30 per week.
It will therefore be seen that the share and contribution of the 16 plaintiffs in and to the increase in the president’s salary amounts to less than $1 per week, or $50 per year, and that the sum of the increase in their dues amounts to $96 per year, in all $146 per year.
At that rate any litigation over the validity vel non of the new constitution would have to last some 14 years before these plaintiffs would all together be affected to the extent of $2,000.
When the litigation was begun (April 15, 1921) there was not the least probability that such litigation would last even as long as two years; nor is there now. And hence the allegation that the amount involved exceeds $2,000 is a mere conclusion on the part of plaintiffs, which is unwarranted by the facts and circumstances of the case. Accordingly we will transfer their appeal to the court where it properly belongs.
Incidentally it may be mentioned that the injunction issued herein on a bond for only $250, and that the suspensive appeal was taken by plaintiffs on a bond for only $200.
Decree.
It is therefore ordered that this appeal be transferred to the Court, of Appeal for the Parish of Orleans, provided the same be lodged in said court before the expiration of 15 days after this decree becomes final; the appellants to pay the costs of this court, and all other costs to abide the final result.
Rehearing refused by Division A, composed of Chief Justice PROVOSTY and Justices OVERTON and LECHE.